Title: To James Madison from Vincent Gray (Abstract), 4 May 1805
From: Gray, Vincent
To: Madison, James


4 May 1805, Havana. “Before this reaches you, you will have received information of the unheard of Violence committed on my person and office by the officers of this Government; without the Slightest ground for so doing. However I shall at present forbear making any remarks on Such proceedings  so degrading to my nation and so injurious to my self and the American commerce to this place; and will only say that I pledge my self to satisfy the Presedent of the United States and your self that, the treatment I have experienced was as undeserving toward me as it was toward the United States.
“As soon as I can with propriety, I will forward to you a detail of this shameful business; and feel Well assured that I shall yet have it in my power to pass my office into the hands of some other person established on more certain grounds and on a more respectable footing than it ever before stood.
“This circumstance will be the cause of establishing a line between us and the Government; and I have no doubt but what the Executive will support me in my views at Madrid in demanding that Justice and satisfaction to which I am entitled.”
Adds in a postscript: “The Government is [in] possession of all the records of the office since its establishment here; as well as with all the Correspondence both public and private, most of which Communications have already been examined.”
